Title: To John Adams from William Tudor, Sr., 27 May 1796
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Boston 27 May 1796

I have to regret that I was out of Town the Morning that you called upon me. At the Time Doctor Welsh acquainted me with it he added that you had returned to Braintree, or I should have endeavoured immediately to have seen you, to have thanked you for so kind a Visit, as well as for those many Acts of Friendship from which, in early Life, I derived so much advantage. The Voyage and subsequent Tour I propose making have always been interesting & desirable Objects. As Life properly consists only in the Multiplication of our Ideas, & as I can better at this Period leave my Family than at any future Day, I think myself excusable in gratifying a favourite, & at my Time of Life I presume not a useless Wish. But I cannot leave my Country without rejoicing in its present Prospects in so great a Degree attributable to the Firmness and Providence of the efficient individual Members of our Government. Anxious as I must ever feel for its Prosperity I should dread the Resignation of our fortunate & glorious President, if I did not with ardent Satisfaction anticipate that the good Sense of my Countrymen, & the guardian Genius of America, will place in his Seat the Man among her Citizens who long, energetic and successful Labours coequal in the Cabinet with those of the immortal Washington in the Field of our Revolutions merit & I hope will meet their Supreme Reward.
But whether at the Head of the american Nation you shall be destined to dignify her Councils, or direct the Energy of her measures, or aloof from the Turbulence of Politicks, and beyond the Reach of the Malignancy of Party you retire to Philosophic life, may you long live to enjoy the Prosperity of our common Country annually increasing.
Adieu! my dear Sir, and be assured that I shall ever retain sentiments of Respect & gratitude under a deep impression of which I remain / your obliged Friend & / most faithfull hble Servant
Wm. Tudor